DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (FR) 1701193 filed on 17th November, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Application Data Sheet
The title of the invention is presented in French in the Application Data Sheet.  Examiner advices applicant to resubmit the Application Data Sheet  with the title translated in English: “Method, module and system for determining a velocity profile of sound waves in a water column”.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites the limitation(s) of   “a method for determining a velocity profile of sound waves in a water column, wherein said method comprises the following steps: -emitting in said water column, by an emitter located in the water column at an emitting depth, at least one incident sound wave emitted at least at one emitting frequency, said emitter being moved along at least one axis relative to said water column, -receiving, by a receiver, at least one first sound wave reflected by a first reflective object located in said water column at a first depth and a second sound wave reflected by a second reflective object located in said water column at a second depth, greater than the first depth, -providing a first velocity of the sound waves at said first depth, -determining a second velocity of the sound waves at said second depth, from the frequencies of said first and said second reflected sound waves, the emitting frequency and said first velocity”.   
For Step 1 of the Test, Independent Claim(s) 1 are directed to one of the four statutory categories, which is method for determining a velocity profile of sound waves in a water column.  Confirm Step 1 of the Test is YES.

For Step 2A(Prong One), Independent Claim(s) 1 is directed to the concept of determining a velocity profile of sound waves in a water column particularly in an underwater environment , defined by the limitations: “- providing a first velocity of the sound waves at said first depth; - determining a second velocity of the sound waves at said second depth, from the frequencies of said first and said second reflected sound waves, the emitting frequency and said first velocity”.  mathematical concepts”. Confirm Step 2A(Prong One) of the Test is YES.

For Step 2A(Prong Two), this judicial exception is not integrated into a practical application, the claim recites the combination of additional element of “- emitting in said water column, by an emitter located in the water column at an emitting depth, at least one incident sound wave emitted at least at one emitting frequency, said emitter being moved along at least one axis relative to said water column; - receiving, by a receiver, at least one first sound wave reflected by a first reflective object located in said water column at a first depth and a second sound wave reflected by a second reflective object located in said water column at a second depth, greater than the first depth”. These generic method limitation(s) is/are insignificant extra solution activities. Furthermore, “emitting in said water column, by an emitter located in the water column at an emitting depth, at least one incident sound wave emitted at least at one emitting frequency, said emitter being moved along at least one axis relative to said water column; - receiving, by a receiver, at least one first sound wave reflected by a first reflective object located in said water column at a first depth and a second sound wave reflected by a second reflective object located in said water column at a second depth, greater than the first depth” is commonly known in the art of seismic prospecting as evidenced by Stottlemyer (US 6,577,557 B1) in (Col. 2, Line(s) 47- Col. 3, Line(s) 8; wherein, sound source 20 emits an omnidirectional broadband acoustic pulse at a number of known predetermined times after deployment) and (Col. 3, Line(s) 9-18; wherein, sound source 20 emits its first omnidirectional acoustic pulse that is detected at watercraft 10 by an acoustic receiver 12 mounted on watercraft 10. Acoustic receiver 12 could be the existing fathometer used by watercraft 10. Detection of the acoustic pulse is time stamped by a processor 14 coupled to acoustic receiver 12) and further in (Fig. 1).  Accordingly, these additional element(s) are insignificant extra solution activities and thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea.
For Step 2B,the additional element(s) in claims are considered and amount to no more than insignificant extra solution activities , the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, Independent Claim(s) 1 is ineligible.  The claims recite the additional elements of “emitting in said water column, by an emitter located in the water column at an emitting depth, at least one incident sound wave emitted at least at one emitting frequency, said emitter being moved along at least one axis relative to said water column; - receiving, by a receiver, at least one first sound wave reflected by a first reflective object located in said water column at a first depth and a second sound wave reflected by a second reflective object located in said water column at a second depth, greater than the first depth”.  Independent Claim(s) 1 require no more than a generic mathematical concepts to perform the generic functions that are well-understood, routine and conventional activities previously known in the industry and nothing significantly more; specifically how and what the results of “the determined velocity profile of sound waves in a water column” is applied; and “the benefits /improvements to the technical field of the uses for the results for the steps of determining a velocity profile of sound waves in a water column. These conventional activities merely improve the abstract idea of obtaining and comparing personally identifiable information. While the additional elements limit the abstract idea to a specific field, there is no improvement to the functioning of the seismic sensors nor is there an improvement to another technology or technical field. Considering the additional elements individually, Claim(s) 1 do not include elements that are sufficient to amount to significantly more Confirm Step 2B of the Test is NO. Therefore, the claims are not patent eligible.

Independent Claim(s) 13-14
Independent Claim 13 recites “a module for determining a velocity profile of sound waves in a water column for the implementation of a method according to Claim 1, said module being suitable for determining, from frequencies of said first and said second reflected sound waves, from the emission frequency and said first velocity, the second velocity of the sound waves at said second depth”.
Independent Claim 14 recites “a system for determining a velocity profile of sound waves in a water column, said system comprising: -an emitter suitable for emitting in said water column, from an emitting depth, at least one incident sound wave emitted at least at one emission frequency, said emitter being moved along at least one axis relative to said water column, -a receiver suitable for receiving at least one first sound wave reflected by a first object located in said water column at a first depth, and a second sound wave reflected by a second object located in said water column at a second depth, greater than the first depth, -a module for determining the velocity profile according to Claim 13”.

For Step 1 of the Test, Independent Claim(s) 13-14 are directed to one of the four statutory categories, which is a module for determining a velocity profile of sound waves in a water column for the implementation of a method according to Claim 1 (Claim 13) and a system for determining a velocity profile of sound waves in a water column (Claim 14).  Confirm Step 1 of the Test is YES.

For Step 2A(Prong One), Independent Claim(s) 13-14 are directed to the concept of determining a velocity profile of sound waves in a water column particularly in an underwater environment, defined by the limitations: “- said module being suitable for determining, from frequencies of said first and said second reflected sound waves, from the emission frequency and said first velocity, the second velocity of the sound waves at said second depth (Claim 13); a module for determining the velocity profile according to Claim 13 (Claim 14)”.  These limitations recite an abstract idea which is directed to “mathematical concepts”. Confirm Step 2A(Prong One) of the Test is YES.

For Step 2A(Prong Two), this judicial exception is not integrated into a practical application, the claim recites the combination of additional element of “- a module for determining a velocity profile of sound waves in a water column for the implementation of a method according to Claim 1 (Claim 13),  - an emitter suitable for emitting in said water column, from an emitting depth, at least one incident sound wave emitted at least at one emission frequency, said emitter being moved along at least one axis relative to said water column, - a receiver suitable for receiving at least one first sound wave reflected by a first object located in said water column at a first depth, and a second sound wave reflected by a second object located in said water column at a second depth, greater than the first depth (Claim 14)”. These generic method limitation(s) is/are insignificant extra solution activities. Furthermore, “- a module for determining a velocity profile of sound waves in a water column for the implementation of a method according to Claim 1 (Claim 13),  - an emitter suitable for emitting in said water column, from an emitting depth, at least one incident sound wave emitted at least at one emission frequency, said emitter being moved along at least one axis relative to said water column, - a receiver suitable for receiving at least one first sound wave reflected by a first object located in said water column at a first depth, and a second sound wave reflected by a second object located in said water column at a second depth, greater than the first depth (Claim 14)” is commonly known in the art of seismic prospecting as evidenced by Stottlemyer (US 6,577,557 B1) in (Col. 2, Line(s) 47- Col. 3, Line(s) 8; wherein, sound source 20 emits an omnidirectional broadband acoustic pulse at a number of known predetermined times after deployment) and (Col. 3, Line(s) 9-18; wherein, sound source 20 emits its first omnidirectional acoustic pulse that is detected at watercraft 10 by an acoustic receiver 12 mounted on watercraft 10. Acoustic receiver 12 could be the existing fathometer used by watercraft 10. Detection of the acoustic pulse is time stamped by a processor 14 coupled to acoustic receiver 12) and further in (Fig. 1).  Accordingly, these additional element(s) are insignificant extra solution activities and thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Then claim is directed to the abstract idea.

For Step 2B,the additional element(s) in claims are considered and amount to no more than insignificant extra solution activities, the same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, Independent Claim(s) 13-14 is ineligible.  The claims recite the additional elements of “- a module for determining a velocity profile of sound waves in a water column for the implementation of a method according to Claim 1 (Claim 13)”,  “- an emitter suitable for emitting in said water column, from an emitting depth, at least one incident sound wave emitted at least at one emission frequency, said emitter being moved along at least one axis relative to said water column, - a receiver suitable for receiving at least one first sound wave reflected by a first object located in said water column at a first depth, and a second sound wave reflected by a second object located in said water column at a second depth, greater than the first depth (Claim 14)”.  Independent Claim(s) 13-14 require no more than a generic mathematical concepts to perform the generic functions that are well-understood, routine and conventional activities previously known in the industry and nothing significantly more; specifically how and what the results of the determined velocity profile of sound waves in a water column is applied”; and “the benefits /improvements to the technical field of the uses for the results for the steps of determining a velocity profile of sound waves in a water column. These conventional activities merely improve the abstract idea of obtaining and comparing personally identifiable information. While the additional elements limit the abstract idea to a specific field, there is no improvement to the functioning of the seismic sensors nor is there an improvement to another technology or technical field. Considering the additional elements individually, Independent Claim(s) 13-14 do not include elements that are sufficient to amount to significantly more than the judicial exception. Considering the additional elements in combination does not add anything more than the elements analyzed individually that is significantly more than the abstract idea.  Confirm Step 2B of the Test is NO. Therefore, the claims are not patent eligible.

Subsequent Dependent claims 2-12 and 15-20
For Step 1 of the Test, Dependent claims 2-12 and 15-20 includes the steps of: “said second velocity is determined as:                     
                        
                            
                                C
                            
                            
                                2
                            
                        
                        =
                        
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                C
                            
                            
                                1
                            
                        
                         
                    
                Where:                     
                        Δ
                        
                            
                                f
                            
                            
                                1
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                1
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        Δ
                        
                            
                                f
                            
                            
                                2
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                2
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                 is the emitting frequency;                     
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                 is the frequency of the first reflected sound wave;                     
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                 is the frequency of the second reflected sound wave;                     
                        
                            
                                C
                            
                            
                                1
                            
                        
                    
                 is the first velocity at the first depth” (Claim 2); “- providing a value of - determining a value of said second depth , as a function of said second velocity and/or said first velocity, the value of said first depth and the time gap between the reception by the receiver of the sound wave reflected by said first reflective object and the reception by the receiver of the sound wave reflected by said second reflective object (Claim 3)”; “said receiver is moved along said axis in said water column, preferably identically to the movement of said emitter (Claim 4)”; “said emitter and said receiver are secured or combined (Claim 5)”; “- determining a velocity of the sound waves at said emitting depth ; - determining the first velocity, from said frequency of the first reflected sound wave, said emitting frequency and the velocity at said emitting depth (Claim 6)”; “- determining a velocity of the sound waves at said emitting depth, - determining the first velocity, from said frequency of the first reflected sound wave, said emitting frequency and the velocity at said emitting depth; wherein the determination of the first velocity comprises: - estimating an average movement speed of said emitter in said water column along said axis, from the velocity at said emitting depth, - determining said first velocity, from the frequency of the first reflected sound wave, the emitting frequency and said estimated average movement speed  (Claim 7)”; “said first velocity is determined as: where:                     
                        
                            
                                C
                            
                            
                                1
                            
                        
                        =
                        2
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        0
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                V
                            
                            
                                z
                            
                        
                         
                    
                Vz is the estimated movement speed of said emitter in said water column along said axis (Claim 8)”; “the provision of the first velocity comprises determining the first velocity using a probe located at said first depth (Claim 9)”; “- reception, by said receiver, of a plurality of sound waves reflected by a plurality of reflective objects located in said water column at a plurality of increasing depths - implementing a plurality of successive and iterative steps for determining velocities of the sound waves at said plurality of increasing depths, the velocity at each depth -being determined from the frequency of the wave reflected by the reflective object at said depth, the frequency of a wave reflected by a reflective object located in said water column at the preceding depth, the emission                     
                         
                        
                            
                                C
                            
                            
                                i
                            
                        
                        =
                        
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                C
                            
                            
                                i
                                -
                                1
                            
                        
                         
                    
                 Where: Where:                     
                        Δ
                        
                            
                                f
                            
                            
                                i
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                i
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        Δ
                        
                            
                                f
                            
                            
                                i
                                -
                                1
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                i
                                -
                                1
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                 is the emitting frequency;                     
                        
                            
                                f
                            
                            
                                i
                            
                        
                    
                 is the frequency of the sound wave reflected at said depth;                     
                        
                            
                                f
                            
                            
                                i
                                -
                                1
                            
                        
                    
                 is the frequency of the sound wave reflected at the preceding depth;                     
                        
                            
                                C
                            
                            
                                i
                                -
                                1
                            
                        
                    
                is the velocity at the preceding depth (Claim 11)”; “the iterative determination of the value of each depth, the value of each given depth being determined as a function of the preceding depth previously determined, the velocity of the sound waves determined at said given depth and/or the velocity of the sound waves at the preceding depth, and a time gap between the reception by the receiver of the sound wave reflected by a reflective object at said preceding depth and the reception by the receiver of the sound wave reflected by a reflective object at said given depth  (Claim 12)”; “said emitter and said receiver are secured or combined (Claim 15)”; “the receiver has a movement along said axis in said water column identical to the movement of said emitter (Claim 16)”; “- providing a value of said first depth, - determining a value of said second depth, as a function of said second velocity and/or said first velocity, the value of said first depth and the time gap between the reception by the receiver of the sound wave reflected by said first reflective object and the reception by the receiver of the sound wave reflected by said second reflective object (Claim 17)”; “said receiver is moved along said axis in said water column (Claim 18)”; “said receiver is moved along said axis in said water column (Claim 19)”; “the provision of the first velocity comprises the following phases:-determining a velocity of the sound waves at said emitting depth,-determining the first velocity, from said frequency of the first reflected sound wave, said emitting frequency and the velocity at said emitting depth (Claim 20)”.  Confirm Step 1 of the Test is YES.

For Step 2A(Prong One), Independent Dependent claims 2-12 and 15-20 recite the                     
                        
                            
                                C
                            
                            
                                2
                            
                        
                        =
                        
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        2
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                C
                            
                            
                                1
                            
                        
                         
                    
                Where:                     
                        Δ
                        
                            
                                f
                            
                            
                                1
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                1
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        Δ
                        
                            
                                f
                            
                            
                                2
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                2
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                 is the emitting frequency;                     
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                 is the frequency of the first reflected sound wave;                     
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                 is the frequency of the second reflected sound wave;                     
                        
                            
                                C
                            
                            
                                1
                            
                        
                    
                 is the first velocity at the first depth” (Claim 2); “- providing a value of said first depth; - determining a value of said second depth , as a function of said second velocity and/or said first velocity, the value of said first depth and the time gap between the reception by the receiver of the sound wave reflected by said first reflective object and the reception by the receiver of the sound wave reflected by said second reflective object (Claim 3)”; “said receiver is moved along said axis in said water column, preferably identically to the movement of said emitter (Claim 4)”; “said emitter and said receiver are secured or combined (Claim 5)”; “- determining a velocity of the sound waves at said emitting depth ; - determining the first velocity, from said frequency of the first reflected sound wave, said emitting frequency and the velocity at said emitting depth (Claim 6)”; “- determining a velocity of the sound waves at said emitting depth, - determining the first velocity, from said frequency of the first reflected sound wave, said emitting frequency and the velocity at said emitting depth; wherein the determination of the first velocity comprises: - estimating an average movement speed of said emitter in said water column along said axis, from the velocity at said emitting depth, - determining said first velocity, from the frequency of the first reflected sound wave, the emitting frequency and said estimated average movement speed  (Claim 7)”; “said first velocity is determined as: where:                     
                        
                            
                                C
                            
                            
                                1
                            
                        
                        =
                        2
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        0
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                V
                            
                            
                                z
                            
                        
                         
                    
                Vz is the estimated movement speed of said emitter in said water column along said axis (Claim 8)”; “the provision of the first velocity comprises determining the first velocity using a probe located at said first depth (Claim 9)”; “- reception, by said receiver, of a plurality of sound waves reflected by a plurality of reflective objects located in said water column at a plurality of increasing depths - implementing a plurality of successive and iterative steps for determining                     
                         
                        
                            
                                C
                            
                            
                                i
                            
                        
                        =
                        
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                C
                            
                            
                                i
                                -
                                1
                            
                        
                         
                    
                 Where: Where:                     
                        Δ
                        
                            
                                f
                            
                            
                                i
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                i
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        Δ
                        
                            
                                f
                            
                            
                                i
                                -
                                1
                            
                        
                        =
                    
                                     
                        
                            
                                f
                            
                            
                                i
                                -
                                1
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                ;                     
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                 is the emitting frequency;                     
                        
                            
                                f
                            
                            
                                i
                            
                        
                    
                 is the frequency of the sound wave reflected at said depth;                     
                        
                            
                                f
                            
                            
                                i
                                -
                                1
                            
                        
                    
                 is the frequency of the sound wave reflected at the preceding depth;                     
                        
                            
                                C
                            
                            
                                i
                                -
                                1
                            
                        
                    
                is the velocity at the preceding depth (Claim 11)”; “the iterative determination of the value of each depth, the value of each given depth being determined as a function of the preceding depth previously determined, the velocity of the sound waves determined at said given depth and/or the velocity of the sound waves at the preceding depth, and a time gap between the reception by the receiver of the sound wave reflected by a reflective object at said preceding depth and the reception by the receiver of the sound wave reflected by a reflective object at said given depth  (Claim 12)”; “said emitter and said receiver are secured or combined (Claim 15)”; “the receiver has a movement along said axis in said water column identical to the movement of said emitter (Claim 16)”; “- providing a value of said first depth, - determining a value of said second depth, as a function of said second velocity and/or said first velocity, the value of said first depth and the time gap between the reception by the receiver of the sound wave reflected by said first reflective object and the reception by the receiver of the sound wave reflected by said second reflective object (Claim 17)”; “said receiver is moved along said axis in said water column (Claim 18)”; “said receiver is moved along said axis in said water column (Claim 19)”; “the provision of the first velocity comprises the following phases:-determining a velocity of the sound waves at said emitting depth,-determining the first velocity, from said frequency of the first .  These limitations recite an abstract idea which is directed to “mathematical concepts”. Confirm Step 2A(Prong One) of the Test is YES.

For Step 2A(Prong Two), this judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.

For Step 2B, the Subsequent Dependent Claim(s) 2-12 and 15-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the Dependent Claim(s) 2-12 and 15-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Dependent Claim(s) 2-12 and 15-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Claim 1 recites “determining a second velocity of the sound waves at said second depth, from the frequencies of said first and said second reflected sound waves, the emitting frequency and said first velocity” in Lines 17-20.  It is unclear how the frequency of the first reflected sound wave (                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                ) is different from the frequency of the second reflected sound wave (                    
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                ).  It is commonly known in the art that: 
if the marine vehicle and the underwater object are stationary,  the frequency of the first reflected sound wave (                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                ) and the frequency of the second reflected sound wave (                    
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                ) would be equal.
the marine vehicle moving relative to the underwater object, would cause a frequency shift, thereby a Doppler effect from each other, then the frequency of the first reflected sound wave (                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                ) and the frequency of the second reflected sound wave (                    
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                ) would not be equal.
if the marine vehicle is moving in the same direction and at the same velocity with  the underwater object, then the frequency of the first reflected sound wave (                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                ) and the frequency of the second reflected sound wave (                    
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                ) would be  equal.
if the marine vehicle is moving in different directions as the underwater object, then the frequency of the first reflected sound wave (                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                ) and the frequency of the second reflected sound wave (                    
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                ) would not be equal.
Applicant is advised to further elaborate on why and how the frequency of the first reflected 
Furthermore, Claim 1 refers to a method for determining a velocity  profile of sound waves in water, however it is unclear how applicant is determining said velocity without providing specifics as to how the first and second speed are obtained.
Independent Claim 13 is essentially the same as Claim 1 and refers to a module for determining a velocity profile of sound waves in a water column for the implementation of the method according to Claim 1.  Therefore, Claim 13 is rejected for the same reason of being indefinite as applied to Claim 1 above. 

Independent Claim 14 essentially the same as Claim 1 and refers to a system for determining a velocity profile of sound waves in a water column for the implementation of the method according to Claim 1.  Therefore, Claim 14 is rejected for the same reason of being indefinite as applied to Claim 1 above. 

Subsequent Dependent Claim(s) 2-12, and 15-20 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1, 13, and 1 under 35 USC § 112 above.  Due the inherent ambiguity in Independent  Claim(s) 1 and 13-14, the Examiner is unable to further examine Claim(s) 1-20 on their merits. 

Claim 2 recites “said second velocity is determined as:
            
                
                    
                        C
                    
                    
                        2
                    
                
                =
                
                    
                        Δ
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                    
                        Δ
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                
                 
                .
                 
                
                    
                        C
                    
                    
                        1
                    
                
            
        
Where:             
                Δ
                
                    
                        f
                    
                    
                        1
                    
                
                =
            
                     
                
                    
                        f
                    
                    
                        1
                    
                
                -
                
                    
                        f
                    
                    
                        0
                    
                
            
         
	            
                Δ
                
                    
                        f
                    
                    
                        2
                    
                
                =
            
                     
                
                    
                        f
                    
                    
                        2
                    
                
                -
                
                    
                        f
                    
                    
                        0
                    
                
            
        
            
                
                    
                        f
                    
                    
                        0
                    
                
            
         is the emitting frequency, 
            
                
                    
                        f
                    
                    
                        1
                    
                
            
         is the frequency of the first reflected sound wave, 
            
                
                    
                        f
                    
                    
                        2
                    
                
            
         is the frequency of the second reflected sound wave, 
            
                
                    
                        C
                    
                    
                        1
                    
                
            
         is the first velocity at the first depth.” 
in Lines 2-10.  It is unclear how the second velocity (            
                
                    
                        C
                    
                    
                        2
                    
                
            
        ) is different from first velocity at the first depth (            
                
                    
                        C
                    
                    
                        1
                    
                
            
        ). Based on the theory provided for rejecting Claim 1 above, the frequency of the first reflected sound wave (            
                
                    
                        f
                    
                    
                        1
                    
                
            
        ) and the frequency of the second reflected sound wave (            
                
                    
                        f
                    
                    
                        2
                    
                
            
        ) could be equal, therefore when computing the equation of Claim 2,             
                
                    
                        C
                    
                    
                        2
                    
                
                =
                 
                
                    
                        C
                    
                    
                        1
                    
                
            
        .
Where:
            
                
                    
                        C
                    
                    
                        2
                    
                
                =
                
                    
                        Δ
                        
                            
                                f
                            
                            
                                1
                            
                        
                        =
                        Δ
                        
                            
                                f
                            
                            
                                2
                            
                        
                    
                    
                        Δ
                        
                            
                                f
                            
                            
                                2
                            
                        
                        =
                        Δ
                        
                            
                                f
                            
                            
                                1
                            
                        
                    
                
                 
                .
                 
                
                    
                        C
                    
                    
                        1
                    
                
            
        
            
                
                    
                        C
                    
                    
                        2
                    
                
                =
                
                    
                        
                            
                                f
                            
                            
                                1
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                        =
                        
                            
                                f
                            
                            
                                2
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                    
                        
                            
                                f
                            
                            
                                2
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                        =
                        
                            
                                f
                            
                            
                                1
                            
                        
                        -
                        
                            
                                f
                            
                            
                                0
                            
                        
                    
                
                 
                .
                 
                
                    
                        C
                    
                    
                        1
                    
                
            
        
	In order to have a frequency shift is to have a Doppler shift.  Applicant is advised to provide in the Claim(s) an elaboration on how the effect of the reflection is controlled;  the velocities are from the first depth (            
                
                    
                        C
                    
                    
                        1
                    
                
            
        ) and second depth (            
                
                    
                        C
                    
                    
                        2
                    
                
            
        ); how and why should the frequencies be different.

Claim 7 recites “- estimating an average movement speed of said emitter in said water column along said axis, from the velocity at said emitting depth, - determining said first velocity, from the frequency of the first reflected sound wave, the emitting frequency and said estimated average movement speed”; in Lines  11-16.  It is not clear how the speed is obtained.

Claim 8 recites “said first velocity is determined as: where:                     
                        
                            
                                C
                            
                            
                                1
                            
                        
                        =
                        2
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        0
                                    
                                
                            
                            
                                Δ
                                
                                    
                                        f
                                    
                                    
                                        1
                                    
                                
                            
                        
                         
                        .
                         
                        
                            
                                V
                            
                            
                                z
                            
                        
                         
                    
                Vz is the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645